Title: From Thomas Jefferson to Albert Gallatin, 16 February 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Feb. 16. 08. 
                  
                  The inclosed from the Secy. of the Navy are sent for your perusal that you may know the orders given, & instruct the Collectors accordingly. as soon as read be so good as to return them to me, that they may be sent back to the office to be forwarded. you know the difficulty & necessity of humoring the pride of military officers: the Collectors should be instructed to be delicate in this point in the manner of their requests.
                  Will you be so good as to have an answer given to Armroyd & co. on the ground of Congress alone having the power of permitting vessels to be cleared out for such purposes. but I cannot concieve the supposed impossibility of finding vessels there which might bring their remittances. surely there are British vessels.
               